s

                                            1-3Q-IS

 X
       .4haA-    id as   sen+ -to me cl\oou+
                         X do


n\\\                a
       X_ gnu?            fttVher             -to
       toK^ X'm
                                             3*
                                        i

                                                         ■ ■!



       _ S\ms
                                              n     ..•: -   '
                                              ca        "    ■
                                               -i     ;L         ::




                                              _         >



                                              ro    -■■■■
GOOEIESOSSi.                 VI
                       B3
               n
                   f    en
                XL